DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 4, 10, 14, 16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1, 10 and 18 in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 18 with the allowable feature being: a flexible circuit board comprises a first area and a second area arranged in a first direction and connected to each other; and comprises a first foam and a second foam; and in the first direction, the second foam is located between the first foam and the second area; wherein after the flexible circuit board component is affixed to a non-light-emitting display side of a display panel, in a direction perpendicular to an interface of the foam structure and the flexible circuit board, a height of the second foam on a side adjacent to the second area is less than a height of the first foam, wherein the flexible circuit board component comprises at least one of: a material density of the second foam is less than a material density of the first foam, or the second foam comprises a plurality of first through holes, and an extending direction of the plurality of first through holes is perpendicular to the interface of the foam structure and the flexible circuit board, or the second foam comprises a plurality of second through holes, and an extending direction of the plurality of second through holes is parallel to the interface of the foam structure and the flexible circuit board, or in the direction perpendicular to the interface of the foam structure and the flexible circuit board, the height of the first foam is H1, and the height of the second foam on the side adjacent to the second area is H2; and wherein 1 < H1/H2 ≤ 1.25, or the second foam comprises a foam ramp directed from the first area to the second area, and a height of the foam ramp gradually decreases in the first direction, or the first foam and the second foam are enclosed to form an annular cavity; and in the first direction, a distance between an edge of the first foam on a side away from the second foam and a center of the annular cavity is L2, and a distance between an edge of the second foam on a side away from the first foam and the center of the annular cavity is L3, wherein 1 ≤ L3/L2 ≤ 3.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 10 with the allowable feature being: a flexible circuit board, comprises a first area and a second area arranged in a first direction and connected to each other; and comprises a first foam and a second foam; and in the first direction, the second foam is located between the first foam and the second area; wherein after the flexible circuit board component is affixed to a non-light-emitting display side of a display panel, in a direction perpendicular to an interface of the foam structure and the flexible circuit board, a height of the second foam on a side adjacent to the second area is less than a height of the first foam, wherein the second area comprises a first sub-area and a second sub-area, the first sub-area connects the first area and the second sub-area; in a direction perpendicular to the first direction, a width of the first area and a width of the second sub-area are both larger than a width of the first sub- area, wherein the flexible circuit board component comprises at least one of: in the direction perpendicular to the interface of the foam structure and the flexible circuit board, the height of the first foam is H1; in the first direction, a distance between an edge of the foam structure on a side adjacent to the second sub-area and an edge of the second sub-area on a side adjacent to the foam structure is L1; and wherein L1/H1 ≥ 4, or the flexible circuit board comprises at least two wiring layers; and in the first area and the second sub-area, the flexible circuit board is provided with the wiring layer; and in the first sub- area, the flexible circuit board is provided with a single wiring layer of the at least two wiring layers, or the flexible circuit board comprises a first reinforcing plate located in the first sub-area and fixed on a side of the flexible circuit board, or the flexible circuit board comprises an auxiliary structure, wherein the auxiliary structure is located on a same side of the flexible circuit board with the foam structure and is located in the first sub-area; and the auxiliary structure comprises an auxiliary ramp directed from the first area to the second sub-area, and wherein a height of the auxiliary ramp gradually decreases in the first direction, or the first foam and the second foam are enclosed to form an annular cavity; and the flexible circuit board component further comprises an optical element fixed on the flexible circuit board and located within the annular cavity.
One close prior art Lee (US 2014/0307396 A1) teaches of a flexible circuit board component, comprising: a flexible circuit board, wherein the flexible circuit board comprises a first area and a second area arranged in a first direction and connected to each other; and a foam structure, wherein the foam structure is located on a side of the first area in the flexible circuit board, and comprises a first foam and a second foam; and in the first direction, the second foam is located between the first foam and the second area; wherein after the flexible circuit board component is affixed to a non-light-emitting display side of a display panel, in a direction perpendicular to an interface of the foam structure and the flexible circuit board, a height of the second foam on a side adjacent to the second area is less than a height of the first foam; however Lee does not teach wherein the flexible circuit board component comprises at least one of: a material density of the second foam is less than a material density of the first foam, or the second foam comprises a plurality of first through holes, and an extending direction of the plurality of first through holes is perpendicular to the interface of the foam structure and the flexible circuit board, or the second foam comprises a plurality of second through holes, and an extending direction of the plurality of second through holes is parallel to the interface of the foam structure and the flexible circuit board, or in the direction perpendicular to the interface of the foam structure and the flexible circuit board, the height of the first foam is H1, and the height of the second foam on the side adjacent to the second area is H2; and wherein 1 < H1/H2 ≤ 1.25, or the second foam comprises a foam ramp directed from the first area to the second area, and a height of the foam ramp gradually decreases in the first direction, or the first foam and the second foam are enclosed to form an annular cavity; and in the first direction, a distance between an edge of the first foam on a side away from the second foam and a center of the annular cavity is L2, and a distance between an edge of the second foam on a side away from the first foam and the center of the annular cavity is L3, wherein 1 ≤ L3/L2 ≤ 3.
Therefore claims 1, 3, 4, 10, 14, 16 and 18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896